              Case 3:17-cv-05806-RJB Document 306 Filed 09/24/19 Page 1 of 1



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
        STATE OF WASHINGTON,                                CASE NO. C17-5806RJB
 8
                                   Plaintiff,               ORDER RE: PROPOSED
 9              v.                                          ORDER

10      THE GEO GROUP, INC.,

11                                 Defendant.

12

13          The Court now makes the following Order:

14          Because of the question regarding the record noted in footnote 3, page 8, supra, of

15   the attached Proposed Order, and to give the parties more opportunity for input, the

16   attached document is issued as an unsigned Proposed Order. The parties may respond to

17   point out errors, if any, by October 4, 2019.

18          IT IS SO ORDERED.

19          The Clerk is directed to send uncertified copies of this Order to all counsel of

20   record and to any party appearing pro se at said party’s last known address.

21          Dated this 24th day of September, 2019.

22

23
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
24


     ORDER RE: PROPOSED ORDER - 1
